In reference to appellant's application for leave to file second motion for rehearing, we observe that we find nothing in the application upon which could be predicated the proposition that we overlooked any point raised by the appellant either upon the original presentation or in asking for a rehearing. We observe that a bill of exceptions which sets out merely that certain proceedings were objected to for the following reasons, — even though it then proceeds to name one or a hundred grounds of objection, stating such things as the grounds of objection, and even though such statements may be true, — still unless the truth of such statements be authenticated in the bill itself by some other way or means than the statement of them as objections, we can not know *Page 536 
such grounds of objection to be true, and can not consider such a bill. The authorities appear unanimous in so holding. Such is the case here.
The application for leave to file second motion for rehearing will be denied.
Denied.